Citation Nr: 0701189	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  98-12 537A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Dannie B. Johnson


INTRODUCTION

The veteran served on active duty from September 1941 to June 
1945.  He died in January 1996.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 decision of the New York, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied entitlement to service connection 
for the cause of the veteran's death.  In October 2004 and 
September 2005, the Board remanded the appeal for further 
development.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part.


REMAND

This appeal was remanded in October 2004, in part, for the 
AMC to provide the claimant with notice of the laws and 
regulations governing claims to reopen.  This was not done.  
Therefore, the case was again remanded in September 2005.  

Unfortunately, when notice was provided in an August 2006 
supplemental statement of the case the appellant was provided 
with the incorrect version of 38 C.F.R. § 3.156 which is 
applicable to this case.  That is, because the appellant 
presented her claim to reopen prior to August 2001, the 
provisions of 38 C.F.R. § 3.165 (2000) are applicable.  That 
regulation provided that evidence was considered "new" if it 
was not of record at the time of the last final disallowance 
of the claim and if it was not merely cumulative or redundant 
of other evidence that was then of record.  "Material" 
evidence was evidence which bore directly and substantially 
upon the specific matter under consideration, and which by 
itself or in connection with evidence previously assembled 
was so significant that it must be considered in order to 
fairly decide the merits of the claim.  As the appellant has 
yet to provided notice of this regulation, due process 
requires further development.

Secondly, since the September 2005 remand, the United States 
Court of Appeals for Veterans Claims has held that the terms 
"new" and "material" have specific, technical meanings that 
are not commonly known to VA claimants.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).  Because these requirements define 
particular types of evidence, when providing the notice 
required by the Veterans Claims Assistance Act of 2000 the 
Court held that it is necessary, in most cases, for VA to 
specifically inform claimants seeking to reopen a previously 
and finally disallowed claim of the unique character of 
evidence that must be presented.  This obligation does not 
modify the requirement that VA must provide a claimant notice 
of what is required to substantiate each element of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  In other words, VA must notify a claimant of the 
specific evidence and information that is necessary to reopen 
the claim and VA must notify the claimant of the evidence and 
information that is necessary to establish her entitlement to 
the underlying claim for the benefit sought.

In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, Kent holds that the VCAA requires, in the 
context of a claim to reopen, that the RO look at the 
specific bases for the denial in the prior decision and to 
respond with a notice letter that describes what specific 
evidence would be necessary to substantiate that specific 
element or elements required to establish service connection 
that were found insufficient in the previous denial.  
Therefore, the question of what constitutes material evidence 
to reopen a claim for service connection depends on the basis 
on which the prior claim was denied.  The basis for the 
denial in the prior decision is determined from the face of 
that decision. Accordingly, further development is necessary 
to comply with the notice provisions of 38 U.S.C.A. § 5108 
(West 2002) and 38 C.F.R. § 3.156 (2006) as defined by Kent.

Therefore, this case is remanded for the following action:
'
1.  The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a).  This notice must include 
citation and reference to the provisions 
of 38 C.F.R. § 3.156 (2000).  The notice 
must explain what specifically 
constitutes new and material evidence in 
light of the specific basis on which a 
January 1997 rating decision denied 
benefits.  The correspondence must notify 
the appellant of the evidence and 
information necessary to establish the 
entitlement to service connection in a 
manner consistent with Kent.  The 
appellant must specifically be invited to 
submit any additional pertinent evidence 
that she has in her possession.

2.  If while in remand status, additional 
evidence or information received triggers 
a need for still further development or 
assistance under the VCAA, then such 
development must be undertaken.  38 
U.S.C.A. §§ 5100, 5103, 5103A (West 2002 
& Supp. 2005); 38 C.F.R. § 3.159 (2006).  
Any additional notice must comply with 
the holdings in Kent and Dingess.
        
3. Thereafter, the RO must readjudicate 
the claim.  The RO is advised that it is 
to make a determination based on the law 
and regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefit sought 
on appeal remains denied, the appellant 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence 
received and not received; and all 
applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  A reasonable period 
of time should be allowed for response.
        
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
        
This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).
        
        
_________________________________________________
DEREK R. BROWN
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



